Citation Nr: 0410068	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-13 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from July 1965 to May 1968 
and from July 1970 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Indianapolis, Indiana, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that, in relevant part, denied entitlement to service connection 
for PTSD.  

The veteran's initial claim for service connection for PTSD was 
denied by the Board in a November 1997 decision.  Although the RO 
did not specifically address the issue of whether new and material 
evidence had been submitted to reopen the claim in the February 
2002 rating decision, the new and material evidence requirement is 
a legal issue that the Board has a duty to address, regardless of 
the RO's actions.  Hence, the issue has been characterized on the 
initial page of this decision accordingly.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

In February 2003 the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has been 
associated with the claims file.

De novo adjudication of the claim for service connection for PTSD 
will be addressed in the Remand portion of this decision.  The 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further action 
is required on your part.  


FINDINGS OF FACT

1.  By an unappealed decision entered in November 1997, the Board 
denied the veteran's original claim of entitlement to service 
connection for PTSD.  


2.  Additional evidence received since the November 1997 Board 
decision, considered in conjunction with the record as a whole, is 
new and so significant that it must be considered to fairly decide 
the merits of the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The November 1997 decision wherein the Board denied 
entitlement to service connection for PTSD is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2003).  

2.  The additional evidence received subsequent to the November 
1997 Board decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), was enacted on November 9, 2000, 
before the veteran filed his claim to reopen in July 2001.  This 
law eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  

VA issued regulations to implement the VCAA in August 2001.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which were 
effective August 29, 2001.  VA has stated that the provisions of 
this rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Specifically, an amendment was promulgated to the regulation which 
governs the evaluation of whether new and material evidence has 
been submitted.  38 C.F.R. § 3.156(a) (2003).  Duty to assist 
requirements for claimants trying to reopen a finally decided 
claim were also promulgated.  38 C.F.R. § 3.159(c)(1)-(3) (2003).  
The provisions of these regulations were explicitly made 
applicable only to claims to reopen a finally decided claim which 
were received by VA on or after August 29, 2001.  

Since the veteran's claim to reopen was received by the RO prior 
to this date (July 24, 2001), the preexisting version of 38 C.F.R. 
§ 3.156 applies, and the duty to assist provisions, as noted at 38 
C.F.R. § 3.159 above, are not applicable to the veteran's claim to 
reopen.  Nevertheless, the duty to assist provisions of the VCAA 
as well as the duty to inform provisions are applicable to this 
aspect of the veteran's claim.  

The Board's decision contained herein to reopen the veteran's 
claim constitutes a partial grant of benefits sought by the 
veteran on appeal.  Hence, the Board finds that a full and 
detailed analysis of VA's compliance with these new requirements 
is not needed with regard to the limited issue of whether new and 
material evidence has been submitted to reopen his claim for 
service connection for PTSD, as the veteran could derive no 
potential benefit from any additional development or notice.  


A remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant).  

It is also noted that a recent case of the United States Court of 
Appeals for Veterans Claims (CAVC) held that compliance with 38 
U.S.C.A. § 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  However, as discussed above, in light of 
the favorable determination contained herein, further addressing 
the concerns expressed in Pelegrini, relative to the claim to 
reopen, would serve no useful purpose.  


New and Material Evidence

In general, prior Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate authorities or 
except where there is clear and unmistakable error in the 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001).  

Section 5108 of title 38 of the United States Code provides that, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim."  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to substantiate 
the claim.  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).  

The veteran's initial claim for service connection for PTSD was 
denied by the RO in a February 1997 rating decision based on a 
finding that the veteran had not received any combat citations and 
he had not provided sufficient detail to establish a verified 
stressor upon which a diagnosis of PTSD could be based.  The 
veteran appealed this determination to the Board.  

In a November 1997 decision, the Board affirmed the denial.  The 
veteran was informed of the Board's November 1997 determination, 
but he did not appeal.  As such, the November 1997 Board decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2003).  

The veteran requested that his claim be reopened in July 2001.  
The additional evidence associated with the record included a 
stressor statement from the veteran as well as a report of the 
history of the 299th Engineer Battalion.  This history confirmed 
that the veteran was exposed to mortar and rocket attacks during 
his period of service with the 299th Engineer Battalion in 
Vietnam.  

The Board finds that the additional evidence, when considered in 
conjunction with the record as a whole, is new and material 
because it bears directly and substantially upon the issue at 
hand, and must be considered to fairly decide the merits of the 
claim.  Furthermore, some of the medical reports in the file have 
diagnosed the veteran with PTSD based on his Vietnam service.  

The Board finds that the presumably credible evidence, Justus v. 
Principi, 3 Vet. App. 510, 513 (1992), submitted since the 
November 1997 Board decision contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed PTSD.  

Accordingly, the Board finds that new and material evidence has 
been submitted and the claim for service connection for PTSD is 
reopened.  See 38 C.F.R. § 3.156(a).  To this extent, the appeal 
is granted.  


ORDER

The veteran, having submitted new and material evidence to reopen 
the claim of entitlement to service connection for PTSD, the 
appeal is granted to this extent.  


REMAND

This claim must be afforded expeditious treatment by the Veteran 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

Following a review of the veteran's claims file, the Board finds 
that de novo adjudication of the issue of entitlement to service 
connection for PTSD is not yet ready for appellate disposition.  
As noted above, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  


The VCAA eliminated the well-grounded claim requirements, expanded 
the duty of VA to notify the appellant and representative, and 
enhanced VA's duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  

First, VA has a duty to notify the veteran and his representative 
of any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, Section 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, Section 3(a) (codified at 38 
U.S.C.A. § 5103A).  This assistance includes scheduling a VA 
examination and obtaining a medical opinion when such an opinion 
is necessary to make a decision on the claim.  

A review of the file reveals that the medical evidence of record 
is insufficient upon which to make a decision on the claim.  
Medical reports from a VA psychologist and social workers at the 
Vet Center indicate that the veteran has been diagnosed with PTSD.  

In contrast, upon VA examination in September 2002, the examiner 
concluded that the veteran did not satisfy the criteria for a 
diagnosis of PTSD.  However, the examiner's credentials are not 
identified.  Therefore, the Board is not able to weigh the 
opinions properly.  As such, the Board finds that further 
development is warranted in accordance with 38 U.S.C.A. § 5103A.  

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, this appeal is REMANDED to the VBA AMC for the 
following development:  

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for PTSD since service.  He 
should be requested to complete and return the appropriate release 
forms so that VA can obtain any identified evidence.  

All identified private treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.  
All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should schedule the veteran for a VA psychiatric 
examination with a psychiatrist including on a fee or contract 
basis if necessary to ascertain whether he has met the criteria 
for a diagnosis of PTSD.  

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination(s).  The examiner 
must annotate the examination report(s) that the claims file was 
in fact made available for review in conjunction with the 
examination(s).  Any further indicated special studies must be 
conducted.  

The record has confirmed that the veteran was exposed to rocket 
and mortar attacks while in Vietnam.  After a thorough examination 
and a review of the claims file, the examiner should indicate for 
the record whether it is at least as likely as not that the 
veteran has PTSD as a result of his stressors in service.  

The examiner should provide a thorough explanation for the 
opinions provided and clearly document his/her educational 
qualifications.  

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  

In particular, the VBA AMC should review the requested examination 
report(s) and required medical opinions to ensure that they are 
responsive to and in complete compliance with the directives of 
this remand and if they are not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

7.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claim of entitlement to service connection for PTSD on a de 
novo basis.

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service connection 
for PTSD, and may result in a denial.  38 C.F.R. § 3.655 (2003).



                     _____________________________________________ 
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



